Citation Nr: 0315819	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for a stomach disability, 
classified as pylorospasm, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse (the appellant)





ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1968.  The veteran has been rated incompetent by VA, since 
June 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal by appellant, the veteran's spouse, from an 
August 2001 rating decision by the Montgomery, Alabama, 
Regional Office (RO), which increased an evaluation for the 
service-connected stomach disability, classified as 
pylorospasm, from noncompensable to 10 percent, effective 
April 9, 2001.  A December 2002 "Travel Board" hearing was 
held before the undersigned member of the Board.  


REMAND

As an initial matter, it should be pointed out that service 
connection is in effect for a stomach disability, classified 
as pylorospasm.  Parenthetically, pylorospasm is medically 
defined as spasm of the pylorus or of the pyloric portion of 
the stomach.  The RO in its rating sheets has coded that 
service-connected disability under Diagnostic Code 7399-7305, 
analogously rating it as duodenal ulcer disease.  

During the December 2002 "Travel Board" hearing, it was 
reported that the veteran had received certain medical 
treatment for gastrointestinal symptomatology.  However, 
although there are numerous private and VA clinical records 
in the claims folders, it is unclear whether there may be any 
additional, relevant clinical records that should be 
obtained, particularly since the clinical records associated 
with the claims folders are primarily dated in 2001 or 
earlier.  It is unclear whether the RO has attempted to 
obtain all available recent, relevant records pertaining to 
the stomach disability at issue.  

Additionally, it does not appear from the evidentiary record 
that the veteran has been afforded an appropriate VA 
examination, such as a gastroenterologic examination, in 
order to determine the current nature and severity of the 
service-connected stomach disability.  Although a June 2001 
VA general medical examination was conducted, and a July 2001 
upper gastrointestinal x-ray series was performed, the 
examination and x-ray study did not adequately evaluate the 
veteran's stomach disability; and this inadequacy was 
specifically referred to in that x-ray report and in a 
subsequent March 2002 VA orthopedic examination report (which 
noted therein "unsatisfactory/incomplete exam" and "[the 
veteran's] stomach could not be assessed properly because of 
a large amount of retained gastric secretions and food 
particles."  Therefore, an appropriate VA examination should 
be conducted to determine the current nature and severity of 
the vetreran's service-connected stomach disability, 
classified as pylorospasm.  

With respect to another procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, as to the 
appellate issue, it does not now appear that the RO has 
expressly satisfied the Veterans Claims Assistance Act of 
2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  




Accordingly, said issue is REMANDED for the following:

1.  The RO should send appellant and 
the service organization 
representative adequate written 
notification as to the information 
and evidence necessary to 
substantiate the service-connected 
stomach disability increased rating 
claim at issue, including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  

2.  The RO should request appellant 
to provide any additional, medical 
records (not previously submitted) 
that she may have in her possession 
pertaining to any recent treatment 
the veteran has received for the 
service-connected stomach 
disability), as well as the complete 
names and addresses of any 
physicians or medical facilities 
which provided such treatment.  Of 
particular note is that treatment in 
January 2002 by a Dr. Tinglin and/or 
a Dr. Davis of Montgomery, Alabama, 
was reported at the December 2002 
hearing.  All available, actual 
clinical records (as distinguished 
from physicians' statements based 
upon recollections of previous 
treatment) of any such stomach 
disability treatment should be 
obtained from the specified health 
care providers.  The RO should 
provide appellant with release forms 
and ask that a copy be signed and 
returned for each non-VA health care 
provider identified.  In the event 
that records are unavailable, this 
should be noted in writing in the 
claims folders.  To the extent the 
appellant's assistance is needed in 
determining any details for an 
informed request, her assistance 
should be requested as indicated.

3.  The RO should arrange an 
appropriate VA examination, such as 
a gastroenterologic examination, in 
order to determine the current 
nature and severity of the veteran's 
service-connected stomach 
disability, classified as 
pylorospasm.  All indicated tests 
and studies should be conducted.  
The examiner is requested to review 
the entire claims folders and 
determine the nature, extent, and 
severity of the veteran's service-
connected stomach disability.  The 
examiner should be provided a copy 
of the VA's schedule for rating 
digestive system disorders 
(including Diagnostic Code 7305) for 
review; and clinical assessment of 
the service-connected stomach 
disability should include clinical 
findings that adequately address 
said rating criteria to the extent 
applicable.  The degree of 
functional impairment or 
interference with daily activities, 
if any, by the service-connected 
stomach disability should be 
described.  If the service-connected 
stomach disability is not currently 
manifested by objective symptoms, 
this should be specifically recorded 
in the examination report.  

4.  The RO should consider any 
additional evidence and readjudicate 
the service-connected stomach 
disability increased rating claim.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




